DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 11-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Brymerski et al., U.S. Pre Grant Publication 2014/0210233.

	Regarding claims 1-3, 5, 7, 11-14 and 16, Brymerski discloses a window lifter [window regulator] comprising thermoplastic FRP produced from organic sheets [0057].  Paragraph 0058 discloses that the organic sheets that can be thermoformed [0059] are plate-shaped endless fiber reinforced thermoplastic products wherein the fibers can include natural fibers [bio-based] in the form of webs [nonwoven] [0059].
	Brymerski is not specific to a guide rail.  However, Brymerski discloses a window lifter [window regulator] comprising a composite having the same structural limitations of Applicant’s guide rail.  The term “guide rail” does not limit the structure of the claim.  Brymerski discloses a window lifter [window regulator] comprising a thermoformed composite comprising a thermoplastic resin and fibers.  The term “guide rail” merely recites a statement of purpose or use.  It would be expected that the thermoformed composite comprising a thermoplastic resin fibers of Brymerski would function as a guide rail. See MPEP 2111.02.  Additionally, Applicant’s claims do not provide any mechanical structure to the “guide rail”.

	Regarding claims 6 and 17, paragraph 0058 discloses that the thermoplastic matrix can include polyamide 6, polyamide 12 or high density polyethylene.

Claim(s) 1-4, 6, 11-15 and 17 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Thienel et al., U.S. Patent Number 2016/0136870.

	Regarding claims 1-4, 6, 11-15 and 17, Thienel discloses a structural component for motor vehicles by hot forming [thermoforming] of a plate-shaped semi-finished product of reinforced thermoplastic material with embedded continuous fibers [abstract and 0001] wherein the structural component can include a window lifter [window regulator] having a guide rail [0027].  Paragraphs 0001-0002 disclose that the structural component is made of at least one organo-sheet wherein the organo-sheets are understood to be a plate-shaped semi-finished product of continuous fiber-reinforced thermoplastic material in which continuous fibers in the form of woven fabrics made of glass, Kevlar, carbon or plastic fibers are embedded into a thermoplastic matrix wherein the thermoplastic matrix can include polyamide.
	Thienel discloses a window lifter [window regulator] comprising a thermoformed composite comprising a thermoplastic resin and fibers.  The term “guide rail” merely recites a statement of purpose or use.  It would be expected that the thermoformed composite comprising a thermoplastic resin fibers of Thienel would function as a guide rail. See MPEP 2111.02.  Additionally, Applicant’s claims do not provide any mechanical structure to the “guide rail”.



Claim(s) 1-2, 8, 11-13 and 18  are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Fischer et al., U.S. Patent Number 6,605,665.

	Regarding claims 1 and 11-12, Fischer discloses in reference claim 1 thermoformed fiber reinforced moldings for motor vehicle interiors comprising a polyester and polycarbonate [thermoplastic] and fibers.  Column 11, lines 38-43 discloses that the moldings can be used in window lifters [window regulator].  
	Fischer discloses a window lifter [window regulator] comprising a thermoformed composite comprising a thermoplastic resin and fibers.  The term “guide rail” merely recites a statement of purpose or use.  It would be expected that the thermoformed composite comprising a thermoplastic resin fibers of Fischer would function as a guide rail. See MPEP 2111.02.  Additionally, Applicant’s claims do not provide any mechanical structure to the “guide rail”.

	Regarding claims 2 and 13, column 6, lines 55-59 discloses glass fibers.

	Regarding claims 8 and 18, column 2, lines 45-47 discloses that the moldings also include pigments.

Claim(s) 1-3, 9-14 and 19-20  are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Seliger et al., U.S. Patent Number 6,516,493.

	Regarding claims 1-3, 11-14, Seliger discloses a guide rail for a winder lifter [window regulator] comprising [abstract and column 1, lines 5-11].  Column 4, lines 58-60 discloses that the rail is made from thermoplastics reinforced with oblong glass fibers wherein the thermoplastic is changed into a duroplastics state [thermoforming] [column 4, lines 40-46].  

	Regarding claims 9 and 20, column 3, lines 14-20 discloses that the reinforcement can consists of ribs.

	Regarding claims 10 and 19, column 4, lines 5-10 discloses that the guide area includes an overmolding.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786